Case: 19-51019      Document: 00516259424           Page: 1     Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                           March 30, 2022
                                    No. 19-51019                           Lyle W. Cayce
                                                                                Clerk

   Getagadget, L.L.C.,

                                                              Plaintiff—Appellant,

                                        versus

   Jet Creations Incorporated,

                                                              Defendant—Appellee.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:19-CV-330


   Before Dennis, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          This appeal concerns whether a Texas federal district court can
   exercise personal jurisdiction over a nonresident defendant when (1) the
   defendant’s allegedly infringing product was sold on its website and the
   websites of national retailers and (2) the plaintiff alleges only two sales of the
   product into Texas, both of which were purchases made by the plaintiff’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51019      Document: 00516259424            Page: 2    Date Filed: 03/30/2022




                                      No. 19-51019


   counsel. The district court determined that such a defendant lacks minimum
   contacts with the forum state. We conclude that, regardless of whether the
   defendant’s purported contacts with Texas would be sufficient for courts in
   the state to try claims related to those contacts, the specific claims that the
   plaintiff brought in this case do not arise from them. Accordingly, we
   AFFIRM.
                                           I.
          Getagadget, LLC (Getagadget) is a limited liability company
   organized under the laws of Texas, and it holds a registered trademark to the
   name “BIG BITE.” Under this trademark, Getagadget sells a beach toy
   called the “Big Bite Shark Beach Bucket,” which is a sand bucket shaped like
   a shark’s head. Jet Creations, Inc. (Jet) is a Virginia corporation with its
   principal place of business in Virginia. It sells a product called the “Big Bite
   T-Rex! Prehistoric Float,” which is a pool float shaped like a tyrannosaurus
   rex’s head.
          Jet markets and sells the pool float product to customers nationwide
   directly through its website. The product is also available through online
   intermediaries, including the websites of Amazon, Walmart, and
   SwimOutlet. Jet itself fulfills at least some of the orders that are placed
   through the online intermediaries.
          In March 2019, Getagadget’s counsel purchased the Big Bite T-Rex!
   Prehistoric Float on Amazon, and Jet fulfilled the order by shipping the
   product to counsel’s Texas address.          That same month, Getagadget’s
   counsel also ordered the Big Bite T-Rex! Prehistoric Float through
   Walmart’s website and had it delivered to a physical Walmart store located
   in Texas, where counsel then picked it up. The two sales totaled $60.46.
   These sales to Getagadget’s counsel, along with Jet’s nationally accessible
   website and the availability of its product on the websites of national retailers,




                                           2
Case: 19-51019        Document: 00516259424          Page: 3    Date Filed: 03/30/2022




                                      No. 19-51019


   constitute the entirety of Jet’s contacts with Texas that Getagadget alleged
   in this case.
          In May 2019, Getagadget sued Jet in federal district court in Texas,
   alleging that the Big Bite T-Rex! Prehistoric Float infringed on its trademark.
   Getagadget asserted claims for trademark infringement, unfair competition
   and false designation of origin, and trade dress infringement under both
   federal and Texas law.
          Jet entered a special appearance and filed a motion to dismiss the case
   for, inter alia, a lack of personal jurisdiction, arguing that it lacked any
   significant contacts with Texas. In its response to Jet’s motion, Getagadget
   included a single sentence requesting that the court permit jurisdictional
   discovery.      Specifically, Getagadget asked for “limited discovery with
   Defendant and the other nationwide retailers listed [in its response] that have
   retail stores in Texas for sales in Texas and in this Judicial District in addition
   to limited discovery with regard to Defendant and any other related entities
   with which Defendant may ship or sell infringing products.”
          Ruling only on the issue of personal jurisdiction, the district court
   granted Jet’s motion and dismissed the case. The court reasoned that the
   purchases by plaintiff’s counsel were “unilateral acts” and that, without
   more, they were insufficient to make a prima facie showing of the minimum
   contacts needed for personal jurisdiction.         The court did not address
   Getagadget’s request for jurisdictional discovery, but it appears to have
   implicitly denied it by dismissing the case. See Snider v. L-3 Comm’ns Vertex
   Aerospace, L.L.C., 946 F.3d 660, 667 (5th Cir. 2019) (“When a district court
   enters a final judgment, it has implicitly denied any outstanding motions,
   even if the court does not explicitly deny a particular motion.”). Getagadget
   timely appealed.




                                           3
Case: 19-51019         Document: 00516259424               Page: 4       Date Filed: 03/30/2022




                                           No. 19-51019


                                                II.
           This court reviews de novo a district court’s determination regarding
   personal jurisdiction. Adams v. Unione Mediterranea Di Sicurta, 220 F.3d
   659, 667 (5th Cir. 2000). “Where, as here, the district court dismissed [the
   case] without conducting an evidentiary hearing, the plaintiff bears the
   burden of establishing only a prima facie case of personal jurisdiction. We
   accept the plaintiff’s uncontroverted, nonconclusional factual allegations as
   true and resolve all controverted allegations in the plaintiff’s favor.”
   Carmona v. Leo Ship Mgmt., Inc., 924 F.3d 190, 193 (5th Cir. 2019) (internal
   quotation marks and citation omitted).
           A district court’s denial of a plaintiff’s request for jurisdictional
   discovery is reviewed for abuse of discretion. Monkton Ins. Servs. v. Ritter,
   768 F.3d 429, 434 (5th Cir. 2014).
                                                III.
           On appeal, Getagadget raises two points of error. 1 First, it contends
   that it established a prima facie case for personal jurisdiction and that the
   district court erred by concluding otherwise. Second, Getagadget argues
   that, even if it failed to establish a prima facie case, the district court abused


           1
             Preliminarily, we note that the district court did not enter a separate Federal Rules
   of Civil Procedure Rule 58 final judgment in this case. This is not fatal to our appellate
   jurisdiction, however, when “an order of dismissal . . . was ‘the final decision in the case’
   and the appellee ‘did not object to the taking of the appeal in the absence of a judgment.’”
   Whitaker v. City of Houston, 963 F.2d 831, 833 (5th Cir. 1992) (quoting Banker’s Trust Co.
   v. Mallis, 435 U.S. 381, 387-88 (1978)). Both of these conditions are satisfied here.
   Additionally, no outstanding motions exist in the record that have been left unresolved by
   the absence of a separate final judgment, and Getagadget’s notice of appeal would have
   been timely had the district court’s dismissal order been a Rule 58 judgment, which are
   both factors counseling in favor of our exercising our discretion to assume appellate
   jurisdiction over the case. See id. at 834 (citing Townsend v. Lucas, 745 F.2d 933 (5th Cir.
   1984) (per curiam)). We accordingly elect to resolve this case on the merits.




                                                 4
Case: 19-51019      Document: 00516259424            Page: 5   Date Filed: 03/30/2022




                                      No. 19-51019


   its discretion by dismissing the case without allowing jurisdictional discovery.
   We address these issues in turn.
                                          A.
          Personal jurisdiction, or jurisdiction in personam, is the authority of a
   court to issue decrees that bind a specific defendant. See Burger King Corp.
   v. Rudzewicz, 471 U.S. 462, 472 (1985). Under Federal Rule of Civil
   Procedure 4(k)(1)(A), a federal court’s personal jurisdiction over a defendant
   is established if the defendant is properly served, “the forum state’s long-
   arm statute extends to the nonresident defendant[,] and the exercise of
   jurisdiction comports with due process.”           Carmona, 924 F.3d at 193.
   “Because Texas’s long-arm statute is coextensive with the Due Process
   Clause of the Fourteenth Amendment, the [latter] two inquiries merge.” Id.
          Courts have long held that basic concepts of fairness require “that
   individuals have fair warning that a particular activity may subject them to
   the jurisdiction of a foreign sovereign.” Burger King, 471 U.S. at 472 (cleaned
   up). Thus, “[t]he Due Process Clause of the Fourteenth Amendment
   guarantees that no federal court may assume jurisdiction in personam of a
   nonresident defendant unless the defendant has meaningful ‘contacts, ties,
   or relations’ with the forum state.” Luv N’ care, Ltd. v. Insta-Mix, Inc., 438
   F.3d 465, 469 (5th Cir. 2006) (quoting Int’l Shoe Co. v. Washington, 326 U.S.
   310, 319 (1945)). By limiting courts in this way, “the Due Process Clause
   ‘gives a degree of predictability to the legal system that allows potential
   defendants to structure their primary conduct with some minimum
   assurance as to where that conduct will and will not render them liable to
   suit.’” Burger King, 471 U.S. at 472 (quoting World-Wide Volkswagen Corp.
   v. Woodson, 444 U.S. 286, 297 (1980)).
          The concept of personal jurisdiction is divided into general and
   specific jurisdiction. General personal jurisdiction—which allows a court to




                                           5
Case: 19-51019      Document: 00516259424             Page: 6   Date Filed: 03/30/2022




                                       No. 19-51019


   try all actions against a defendant, regardless of subject matter—requires that
   a defendant be so continuously and systematically connected with the forum
   state as to be “essentially at home” there. Goodyear Dunlop Tires Operations,
   S.A. v. Brown, 564 U.S. 915, 919 (2011). Getagadget does not contend that
   the Texas federal district court possessed general jurisdiction over Jet.
          Instead, Getagadget argues that the district court had specific
   personal jurisdiction over Jet that should have allowed it to try specifically
   the product infringement claims at issue in this case. “A federal court may
   satisfy the constitutional requirements for specific jurisdiction by a showing
   that the defendant has ‘minimum contacts’ with the forum state such that
   imposing a judgment” based on the particular claims that the plaintiff asserts
   “would not ‘offend traditional notions of fair play and substantial justice.’”
   Luv N’ care, 438 F.3d at 469 (quoting Int’l Shoe, 326 U.S. at 316). This court
   has “consolidated the [specific] personal jurisdiction inquiry into a
   convenient three-step analysis.” Id. When evaluating whether specific
   jurisdiction exists, we consider:
          (1) whether the defendant has minimum contacts with the
          forum state, i.e., whether it purposely directed its activities
          toward the forum state or purposefully availed itself of the
          privileges of conducting activities there; (2) whether the
          plaintiff’s cause of action arises out of or results from the
          defendant’s forum-related contacts; and (3) whether the
          exercise of personal jurisdiction is fair and reasonable.
   Nuovo Pignone v. STORMAN ASIA M/V, 310 F.3d 374, 378 (5th Cir. 2002),
   abrogated on other grounds by Water Splash, Inc. v. Menon, 137 S. Ct. 1504,
   1507-08 (2017), (citing Burger King, 471 U.S. at 474).
          The district court determined that the two sales to Getagadget’s
   counsel were “unilateral act[s]” on the part of the plaintiff that were
   designed to “manufacture” personal jurisdiction, and it held that the sales




                                            6
Case: 19-51019      Document: 00516259424             Page: 7   Date Filed: 03/30/2022




                                      No. 19-51019


   thus did not amount to minimum contacts with Texas under the first prong
   of the analysis. The Supreme Court has repeatedly held that the “unilateral
   activity of another party or third person is not an appropriate consideration
   when determining whether a defendant has sufficient contacts with a forum
   State.” Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 417
   (1984). For example, in World-Wide Volkswagen Corp. v. Woodson, the
   plaintiffs had purchased an automobile from a dealership in New York and
   eventually ended up sustaining injuries during a car accident in Oklahoma.
   See 444 U.S. at 288. Plaintiffs attempted to sue the dealership in Oklahoma,
   but the Supreme Court held that even if it was “foreseeable” that purchasers
   of the defendants’ cars would take the cars to Oklahoma, this did not qualify
   as a minimum contact between the dealership and the state. Id. at 298. As
   the Court put it, “the mere unilateral activity of those who claim some
   relationship with a nonresident defendant cannot satisfy the requirement of
   contact with the forum State.” Id. (internal quotation marks and citation
   omitted).    Based on this reasoning, a number of district courts have
   concluded that purchases made by plaintiffs for the purpose of
   “manufacturing” jurisdictional contacts are unilateral actions that cannot be
   credited. See, e.g., Buccellati Holding Italia SPA v. Laura Buccellati, LLC, 935
   F. Supp. 2d 615, 623 (S.D.N.Y. 2013) (collecting cases). “The logic of these
   cases is that a plaintiff cannot rely solely on its own manipulative acts to
   create jurisdiction, and that in such circumstances the defendant cannot be
   said to have purposefully availed itself of the privilege of conducting activities
   in the state selected by plaintiff.” Id. at 624.
          On the other hand, a sale made or fulfilled by the defendant directly to
   a plaintiff that the defendant knows is located in the forum-state is not
   unilateral activity in the strictest sense of the term, as it necessarily requires
   the defendants’ willing participation in the transaction. In other contexts,
   the Supreme Court has held that similar acts on the part of the defendant




                                           7
Case: 19-51019         Document: 00516259424               Page: 8      Date Filed: 03/30/2022




                                           No. 19-51019


   constituted enough activity directed at a forum state to confer specific
   personal jurisdiction. In McGee v. International Life Insurance Co., 355 U.S.
   220, 223 (1957), for instance, the Supreme Court held that an out-of-state
   insurance company that mailed a solicitation to a customer in California and
   then accepted payment mailed from the customer’s California address for
   the lifetime of the policy had created a “substantial connection” with
   California sufficient to subject it to the state’s jurisdiction. Indeed, at least
   two federal appeals courts have considered sales made to a plaintiff or its
   agent in evaluating whether minimum contacts exist, with one expressly
   holding that such purchases are not unilateral actions and can be included in
   the evaluation. See Illinois v. Hemi Grp. LLC, 622 F.3d 754, 758 (7th Cir.
   2010); Chloé v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 171 (2d Cir.
   2010).
            Ultimately, we need not decide whether the two sales to Texas would
   be sufficient to permit the Texas federal district court to exercise personal
   jurisdiction over Jet had Getagadget brought, for example, product liability
   claims based on injuries it suffered as a result of Jet’s fulfilling the orders with
   defective products. We instead resolve this case at the second prong of the
   specific jurisdiction analysis. Getagadget has not shown that its trademark
   infringement and unfair competition claims “ar[o]se[] out of” the two sales
   that were made to its attorney, regardless of whether those sales would
   amount to sufficient minimum contacts with Texas to raise other types of
   claims related to the transactions. 2 Luv N’ care (quoting Nuovo Pignon, 310
   F.3d at 378).


            2
             Getagadget also argues specific jurisdiction exists because the allegedly infringing
   product was available for order on several websites that were accessible to anyone with an
   internet connection, including internet users in Texas. But courts have universally held
   that “the mere maintenance of a website that can be reached by residents of the forum state




                                                 8
Case: 19-51019         Document: 00516259424               Page: 9      Date Filed: 03/30/2022




                                           No. 19-51019


           The basic theory underpinning specific jurisdiction is that it is fair for
   a state’s courts to hold a defendant accountable for conduct that the
   defendant directs toward the state that then causes injury to the state or its
   residents. Burger King, 471 U.S. at 472-73. Thus, although it is necessary for
   a plaintiff to demonstrate that a defendant possesses minimum contacts with
   a forum state to establish personal jurisdiction over that defendant, that alone
   is not sufficient to try all claims against the defendant. See Luv N’ care, 438
   F.3d at 469. Minimum contacts only permit a court to exercise specific
   jurisdiction over claims that arise from those contacts. See id. When
   evaluating whether the claims that Getagadget asserts arose from the sales
   that Jet made to Getagadget’s counsel, it’s important to recall that “[t]he
   gravamen for any action of trademark infringement or common law unfair
   competition is whether the challenged mark is likely to cause confusion.”
   Marathon Mfg. Co. v. Enerlite Prod. Corp., 767 F.2d 214, 217 (5th Cir. 1985).
   In this light, Getagadget’s use of sales to its own counsel as a basis for
   personal jurisdiction is “particularly problematic,” 721 Bourbon, Inc. v. House
   of Auth, LLC, 140 F. Supp. 3d 586, 596 (E.D. La. 2015), because Getagadget
   cannot reasonably argue that any consumer confusion arose out of Jet’s
   selling and shipping the infringing product to Getagadget’s counsel.
           Indeed, many “courts considering similar claims have rejected
   attempts by plaintiffs to manufacture contacts with the forum state by having


   will not be sufficient to satisfy the purposeful availment prong of the specific personal
   jurisdiction test.” 4A Charles Alan Wright & Arthur R. Miller, Fed.
   Prac. & Proc. Civ. § 1073 (4th ed); see also Trintec Indus., Inc. v. Pedre Promotional
   Prod., Inc., 395 F.3d 1275, 1281 (Fed. Cir. 2005) (“[T]he ability of District residents to
   access the defendants’ websites . . . does not by itself show any persistent course of conduct
   by the defendants in the District.” (quoting GTE New Media Servs. Inc. v. BellSouth
   Corp., 199 F.3d 1343, 1349 (D.C. Cir. 2000))). Because the bare existence of these websites
   does not demonstrate any conduct targeting Texas or its residents on the part of Jet, we do
   not consider them in the analysis.




                                                 9
Case: 19-51019       Document: 00516259424          Page: 10   Date Filed: 03/30/2022




                                     No. 19-51019


   an agent purchase the alleged infringing products.” U.S. Olympic Comm. v.
   Does 1-10, No. C 08-03514 JSW, 2008 WL 2948280, at *2 (N.D. Cal. July 25,
   2008) (citing Millennium Enterprises, Inc. v. Millennium Music, LP, 33
   F.Supp.2d 907, 911 (D. Or. 1999); Mattel, Inc. v. Anderson, 2005 WL
   1690528, *2 (S.D.N.Y. July 18, 2005); and ISI Brands, Inc. v. KCC Int’l, Inc.,
   458 F.Supp.2d 81 (E.D.N.Y. 2006)); see also 721 Bourbon, 140 F. Supp. 3d at
   596-97.      We likewise now hold that, in order to demonstrate that its
   trademark infringement and unfair competition claims arose out of sales that
   Jet directed at Texas, Getagadget was required to show that those sales were
   to customers who could have been potentially deceived by the alleged
   infringement. Getagadget’s counsel’s transactions will not suffice because
   counsel “knew exactly with whom []he was dealing and knew that defendants
   were not associated in any way with plaintiff.” Millennium Enterprises, 33
   F.Supp.2d at 911. “Clearly, [Getagadget and its counsel were] not confused
   as to the source of the products in question.” 721 Bourbon, Inc., 140 F. Supp.
   3d at 596.
          Thus, irrespective of whether the sales alleged here would amount to
   sufficient minimum contacts between Jet and Texas to allow the state’s
   courts to try claims against Jet that actually arose from those transactions,
   they cannot be the basis for Texas courts’ exercising specific personal
   jurisdiction with regard to the claims that Getagadget brought here. The
   specific claims at issue are largely unrelated to those particular transactions,
   and the district court was therefore correct that Getagadget failed to make a
   prima facie case for personal jurisdiction.
                                          B.
          In the alternative, Getagadget argues that the district court abused its
   discretion by denying it jurisdictional discovery. Getagadget specifically
   points to its assertions regarding (1) Jet’s products being available on several




                                          10
Case: 19-51019     Document: 00516259424            Page: 11   Date Filed: 03/30/2022




                                     No. 19-51019


   nationally accessible websites and (2) the two sales of the purportedly
   infringing product into the forum state. Based on these two considerations,
   Getagadget contends that it made the preliminary showing of jurisdiction
   sufficient to entitle it to discovery to determine whether Jet had additional
   contacts with the forum.
          “As the party opposing dismissal and requesting discovery,
   [Getagadget] bear[s] the burden of demonstrating the necessity of
   discovery.” Davila v. United States, 713 F.3d 248, 264 (5th Cir. 2013).
   “[T]his Court affirms denials of discovery on questions of personal
   jurisdiction in cases where discovery sought could not have added any
   significant facts.” Alpine View Co. v. Atlas Copco AB, 205 F.3d 208, 221 (5th
   Cir. 2000) (internal quotation marks and citation omitted). But “[i]f a
   plaintiff presents factual allegations that suggest with reasonable particularity
   the possible existence of the requisite contacts between the party and the
   forum state, the plaintiff’s right to conduct jurisdictional discovery should be
   sustained.” Toys ‘R’ Us, Inc. v. Step Two, S.A., 318 F.3d 446, 456 (3d Cir.
   2003) (internal quotation marks and citation omitted); Embry v. Hibbard
   Inshore, L.L.C., 803 F. App’x 746, 749 (5th Cir. 2020) (same). “A district
   court’s discovery decision will be reversed only if it is arbitrary or clearly
   unreasonable and the appellant demonstrates prejudice resulting from the
   decision.” Fielding v. Hubert Burda Media, Inc., 415 F.3d 419, 428 (5th Cir.
   2005) (internal quotation marks and citation omitted).
          Preliminarily, it is unclear whether this issue was sufficiently raised
   before the district court, where Getagadget only mentioned it in a single
   sentence in its response to Jet’s motion to dismiss. In similar circumstances,
   however, the Third and Ninth Circuits have directed district courts to
   authorize jurisdictional discovery. See Metcalfe v. Renaissance Marine, Inc.,
   566 F.3d 324, 335 n.9 (3d Cir. 2009) (instructing the district court to permit
   jurisdictional discovery on remand even though plaintiffs’ “never formally



                                          11
Case: 19-51019     Document: 00516259424            Page: 12    Date Filed: 03/30/2022




                                     No. 19-51019


   moved for jurisdictional discovery” and instead “mention[ed] the possibility
   of conducting such discovery in their opposition to the motion to dismiss”);
   K-Swiss Inc. v. GTFM, Inc., 278 F. App’x 772, 773 (9th Cir. 2008) (same); cf.
   Penaloza v. Drummond Co., Inc., 662 F. App’x 674, 676, 678-79 (11th Cir.
   2016) (affirming the denial of jurisdictional discovery when request raised in
   response to show-cause order). Further, in several unpublished decisions,
   district courts in this circuit have ruled on jurisdictional discovery requests
   first raised in response to a motion to dismiss. See, e.g., ETS-Lindgren, Inc. v.
   MVG, Inc., No. A-15-CA-00456, 2015 WL 6756186, at *2, 5 (W.D. Tex. Nov.
   4, 2015) (considering, but ultimately denying, jurisdictional discovery
   request when the request was raised in response to a motion to dismiss);
   Freescale Semiconductor, Inc. v. Amtran Tech. Co., No. A-12-CV-644, 2013 WL
   12121034, at *1 (W.D. Tex. June 12, 2013) (granting limited jurisdictional
   discovery to request made in response to a motion to dismiss). Jet does not
   argue that the issue was not properly brought to the district court’s attention,
   and thus we assume arguendo that it is properly before us.
          So long as there is not an indication that a district court inadvertently
   overlooked some crucial aspect of a pending discovery request, it is not a per
   se abuse of discretion for a district court to implicitly deny the request by
   disposing of the case without addressing it. See Snider, 946 F.3d at 667; see
   also Mendez v. Poitevent, 823 F.3d 326, 336-37 (5th Cir. 2016) (no abuse of
   discretion where district court implicitly denied Rule 56(d) motion for
   discovery by granting summary judgment); cf. Galaxy Tire, Inc. v. Terwilliger,
   189 F.3d 469 (5th Cir. 1999) (unpublished) (finding an abuse of discretion
   where the district court stated that the plaintiffs “offered no explanation as
   to what additional discovery it needed” despite plaintiffs having submitted
   an affidavit detailing this information). Instead, we consider whether the
   requesting party has made specific allegations that the evidence it seeks is
   likely to support a finding of jurisdiction. Monkton Ins. Servs., 768 F.3d at




                                          12
Case: 19-51019     Document: 00516259424           Page: 13   Date Filed: 03/30/2022




                                    No. 19-51019


   434; see also Whitener v. Pliva, Inc., 606 F. App’x 762, 765 (5th Cir. 2015)
   (“[B]ecause the [plaintiffs] identify no evidence that they are likely to
   discover that would call our lack of personal jurisdiction into question, the
   district court did not abuse its discretion in denying the[ir] motion for
   additional jurisdictional discovery.”). It is not an abuse of discretion for a
   district court to deny jurisdictional discovery when the plaintiff “does not
   identify . . . how [the discovery] would show that [the defendant] has
   sufficient minimum contacts with” the forum state. Embry, 803 F. App’x at
   749.
          In its briefing to this court, Getagadget avers that its request for
   jurisdictional discovery “identified the discovery needed, the facts expected
   to be obtained, and how that information would support” the exercise of
   jurisdiction. However, its request to the district court was not as specific or
   detailed as it now claims. What Getagadget actually requested was discovery
   related to Jet and “other nationwide retailers listed” in its filings that have
   retail stores in Texas “for sales in Texas” and “limited discovery with
   regards to Defendant and any other related entities with which Defendant
   may ship or sell infringing products.”
          Conspicuously absent from this broad request and from every other
   filing Getagadget has made in this case is any allegation that Jet or its
   intermediaries have actually stocked, advertised, or sold the purportedly
   infringing product in Texas other than with respect to the individual sales to
   Getagadget’s counsel. Beyond its own efforts to generate jurisdiction,
   Getagadget has not alleged that any clear link exists between Texas and the
   purported infringement that is the subject of this action. The Due Process
   Clause requires that a defendant or the defendant’s challenged conduct have
   some “substantial connection” to the forum in which an action is brought,
   McGee, 355 U.S. at 223, and merely being a convenient or advantageous
   forum for the plaintiff will not suffice.       With no obvious substantial



                                         13
Case: 19-51019     Document: 00516259424            Page: 14   Date Filed: 03/30/2022




                                     No. 19-51019


   connection alleged in this case, the district court was not required to
   authorize a fishing expedition for Getagadget to discover in the first instance
   whether or not it had actually been injured in Texas, the forum in which it
   would most prefer to pursue this suit. See Toys ‘R’ Us, 318 F.3d at 456
   (requiring that a defendant make “factual allegations that suggest with
   reasonable particularity the possible existence of the requisite contacts” in
   order to obtain jurisdictional discovery). Accordingly, the district court did
   not abuse its discretion in implicitly denying Getagadget’s request for
   jurisdictional discovery.
                                        ***
           Based on the foregoing, we AFFIRM the district court’s
   determination that it lacked personal jurisdiction over Jet, its implicit denial
   of Getagadget’s request for jurisdictional discovery, and its dismissal of the
   case.




                                         14